


--------------------------------------------------------------------------------


Exhibit 10.33
Compass Logo [compasslogo2.jpg]
 
 


409A AMENDMENT TO EXISTING EMPLOYMENT AGREEMENT
ANGELO C. BRISIMITZAKIS


This Amendment is made this 19th day of December 2008, by and between Compass
Minerals International, Inc., a Delaware corporation (“Company”), and Angelo C.
Brisimitzakis (“Executive”).


WHEREAS, Company and Executive are parties to an Employment Agreement dated
effective as of May 11, 2006 (the “Employment Agreement”) and the parties now
desire to amend the Employment Agreement to comply with Section 409A of the
Internal Revenue Code of 1986, as amended;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, Company and Executive agree that the
Employment Agreement is amended as follows:


A.           Section 10.a. is amended to read as follows:


If this Agreement and Executive’s employment hereunder terminates as a result of
Executive’s Disability, then Executive shall receive a lump sum payment, payable
within 30 days following Executive’s termination of employment, equal to the sum
of:  (i) his Base Salary, benefits earned, and business expenses properly
incurred through the date of termination; and (ii) an amount equal to 60% of his
then-current annual Base Salary.  Executive  also shall be eligible to
participate in Company’s then applicable health care plan at the then regular
employee contribution rate for a period of 18 months following his termination
of employment; provided that, if Executive cannot continue to participate in
Company plans providing such benefits, then Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted.
 
B.           Section 10.b. is amended to read as follows:


If Company terminates this Agreement and Executive’s employment hereunder
without Cause or if Executive terminates this Agreement and Executive’s
employment hereunder with Good Reason, then Executive shall receive a lump sum
payment, payable within 30 days following the effective date of the release
referenced in Section 10.e., equal to the sum of:  (i) his Base Salary, benefits
earned, business expenses properly incurred, and pro-rated annual performance
based incentive compensation through the date of termination; and (ii) the
lesser of (a) an amount equal to 2 times Executive’s highest annual Base Salary
rate during the 12 month period immediately before such termination or (b) the
Base Salary that would be paid to Executive if he continued employment to age
65.  Executive also shall be eligible for reimbursement, up to a maximum of 18
months, for premium payments for any COBRA coverage Executive elects, if any,
and immediate vesting of all stock options and/or restricted stock units granted
through the date of termination, regardless of the provisions of any other
agreement.





--------------------------------------------------------------------------------






C.           A new Section 14.j. is added to read as follows:


j.           COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE.  To the
extent applicable and notwithstanding any provision in this Agreement to the
contrary, this Agreement shall be interpreted and administered in accordance
with  Section 409A of the Internal Revenue Code and regulations and other
guidance issued thereunder.  For purposes of determining whether any payment
made pursuant to the Plan results in a "deferral of compensation" within the
meaning of Treasury Regulation §1.409A-1(b), the Company shall maximize the
exemptions described in such section, as applicable.  Any reference to a
“termination of employment” or similar term or phrase shall be interpreted as a
“separation from service” within the meaning of Section 409A and the regulations
issued thereunder.  Any expense reimbursements under this Agreement shall be
made by Company on or before the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.  If any deferred
compensation payment is payable upon separation from service and is required to
be delayed pursuant to Section 409A (a)(2)(B) because Executive is a “specified
employee”, then payment of such amount shall be delayed for a period of six
months and paid in a lump sum on the first payroll payment date following
expiration of such six month period.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


COMPASS MINERALS INTERNATIONAL, INC.




By:           /s/ Angelo C. Brisimitzakis                
Title:       President and Chief
Executive Officer                                                                    




EXECUTIVE  /s/ Victoria Heider   
      Vice President, Human Resources
       Compass Minerals International, Inc.
                                     


